Exhibit 10.1

 

FOURTH AMENDMENT TO LEASE

 

THIS FOURTH AMENDMENT TO LEASE (the “Amendment”), is made and entered into as of
the 1st day of January, 2012, by and between ROBERTS PROPERTIES RESIDENTIAL,
L.P. (“Landlord”), and ROBERTS PROPERTIES, INC. (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, by Lease dated March 27, 2006 (the “Lease”), Landlord leased to Tenant
approximately 5,336 rentable square feet on the third (3rd) floor of the office
building located at 450 Northridge Parkway, Atlanta, Georgia 30350 (the “Office
Building”) being Suite 300 (the “Premises”), as more particularly described in
the Lease;

 

WHEREAS, the parties have previously amended the Lease and such amendments are
hereby ratified and confirmed and the parties desire to further amend the Lease
to reflect an extension of the Term and to amend certain other terms and
provisions as hereinafter provided.

 

NOW, THEREFORE, for and in consideration of the sum of Ten and 00/100 Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby covenant and agree as
follows:

 

1.             Terms.  All terms used herein and noted by their initial
capitalization shall have the meanings set forth in the Lease unless set forth
herein to the contrary.  The foregoing Recitals are true and correct and
incorporated into the Lease as if fully set forth therein.

 

2.             Premises.  The Premises shall be 4,431 square feet and Tenant’s
Proportionate Share of Common Operating Expenses shall be 11.70%.

 

3.             Extension of Term.  The term is hereby extended for twelve (12)
months so that the expiration date of the Term shall be December 31, 2012.

 

4.             Base Rent.  Effective as of January 1, 2012, the Annual Base Rent
for the Premises shall be SEVENTY-SEVEN THOUSAND FIVE HUNDRED FORTY TWO AND
50/100 DOLLARS ($77,542.50) or $17.50 per square foot on the 4,431 square feet
leased by Tenant.  The Annual Base Rent is payable in equal monthly installments
of SIX THOUSAND FOUR HUNDRED SIXTY ONE AND 88/100 DOLLARS ($6,461.88). 
Notwithstanding the foregoing, the Annual Base Rent for the Premises shall not
exceed 3.45% of Landlord’s gross income from rents from real property, gain from
the disposition of real property, dividends, interest and gains from the
dispositions of stock and securities.

 

5.             Tenant Option.  So long as this Lease is in full force and effect
and Tenant is not in default beyond applicable notice and cure periods in the
performance of any of the covenants or terms and conditions of this Lease at the
time of notification to Landlord or at the time of commencement of the Extension
Term, as that term is hereinafter defined, Tenant shall have the option to
extend the Lease Term for one year (the “Extension Term”), at the Prevailing
Market Rate (as hereinafter defined).  Tenant shall provide Landlord with
written notice three (3) months prior to the expiration of the Lease Term of its
desire to extend the Lease Term of the Lease.  Landlord shall provide Tenant
with a written proposal setting forth its determination of the Prevailing Market
Rate to extend the Lease Term of this Lease within thirty (30) days of such
notice.  Tenant shall have ten (10) days from its receipt of Landlord’s proposal
to either accept such proposal or to not extend the Lease Term of the Lease. 
The “Prevailing Market Rate” shall mean the then prevailing market rate for
lease renewals in the Office Building and in similar buildings in the vicinity
of the Office Building comparable to the Lease and the Premises, which

 

--------------------------------------------------------------------------------


 

shall be determined by Landlord in its sole and absolute discretion.  If
Landlord and Tenant are unable to reasonably agree upon the Prevailing Market
Rate within such 10-day period after Tenant’s receipt of Landlord’s proposal,
then Tenant’s exercise of the Extension Option shall be null and void and of no
further force and effect.

 

6.             Sale of Office Building.  Should the Office Building be sold by
Landlord, Tenant agrees to vacate the Premises within six (6) months of the
closing of the sale or to negotiate a new lease with the Buyer of the Office
Building.

 

7.             Offer/Execution.  This Amendment is submitted to Tenant on the
understanding that it will not be considered an offer and will not bind Landlord
in any way until Tenant has executed and delivered this Amendment to Landlord
and Landlord has accepted all terms therein and has executed the same.  This
Amendment may be executed and delivered by original signature, PDF or facsimile,
and in one or more counterparts, each of which will be deemed to be an original
copy of this Amendment and all of which, when taken together, will be deemed to
constitute one and the same agreement.

 

8.             Ratification.  The parties hereby ratify and confirm that during
2011, the Annual Base Rent for the Premises was limited to 3.45% of Landlord’s
gross income from rents from real property, gain from the disposition of real
property, dividends, interest and gains from the dispositions of stock and
securities.

 

9.             Effect.  Except as expressly stated herein, all other terms and
conditions of the Lease shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment to
Lease under seal as of the date first above written.

 

LANDLORD:

 

TENANT:

 

 

 

ROBERTS PROPERTIES RESIDENTIAL, L.P., a

 

ROBERTS PROPERTIES, INC.,

Georgia limited partnership

 

a Georgia corporation

 

 

 

By:

Roberts Realty Investors, Inc., a

 

 

By:

/s/ Anthony Shurtz

 

Georgia corporation, its general

 

 

Name:

Anthony Shurtz

 

partner

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ Charles R. Elliott

 

 

 

Name:

Charles R. Elliott

 

 

 

Title:

Chief Financial Officer

 

 

 

2

--------------------------------------------------------------------------------